y




                                      MANDATE

                                  Court of Appeals
                             First District of Texas
                                  NO. 01-14-00442-CV

                         IN THE INTEREST OF J.R.W., a Child


    Appeal from the 314th District Court of Harris County. (Tr. Ct. No. 2013-02967J)

TO THE 314TH DISTRICT COURT OF HARRIS COUNTY, GREETINGS:

       Before this Court, on the 26th day of November 2014, the case upon appeal to revise
or to reverse your judgment was determined. This Court made its order in these words:
                      This case is an appeal from the final judgment signed by
              the trial court on May 27, 2014. After submitting the case on
              the appellate record and the arguments properly raised by the
              parties, the Court holds that the trial court’s judgment contains
              no reversible error. Accordingly, the Court affirms the trial
              court’s judgment.

                     The Court orders that this decision be certified below
              for observance.

              Judgment rendered November 26, 2014.

              Panel consists of Justices Higley, Bland, and Sharp. Opinion
              delivered by Justice Sharp.
       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in
this behalf and in all things to have it duly recognized, obeyed, and executed.




February 6, 2015
Date                                               CHRISTOPHER A. PRINE
                                                   CLERK OF THE COURT